DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “tool” coupled to the hemming shaft must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. This claim will be interpreted as “a hemming shaft…is configured to be coupled to a tool”.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “guide groove extending in parallel with the end of the panel is formed on the bottom of the fixing die” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “elastic member that presses the hemming shaft and the rotary shaft” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because in paragraph [0062] there is another embodiment defined which has the already defined guide groove 52 on the bottom of the fixing die. This embodiment is not shown in the drawings and thus there shouldn’t be reference numbers defining this embodiment.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a 

Specification
The abstract of the disclosure is objected to because the abstract exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the phrase “a first end of the rotary shaft” in claim 1. It is unclear as to where this first end of the rotary shaft is located in relation to the first and second the first side [[a first end]] of the rotary shaft”.

Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the statement that “the rotary shaft can rotate upward or downward with respect to the first end [of the rotary shaft]”. It is unclear to the examiner what is intended by the rotary shaft is rotated upward or downward. Is this statement intending to claim that the rotary shaft rotates clockwise or counter-clockwise with respect to its end? For the purposes of continued prosecution of the claimed subject matter the examiner is assuming that upward and downward are intended to mean clockwise and counter-clockwise.

Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the phrase “the first end” used in claim 1. It is unclear to the examiner whether this first end is the first end of the rotary shaft or a previously undefined other first end. For the purposes of continued prosecution of the claimed subject matter the examiner is assuming that the claim should read as “the first end of the rotary shaft”.

Claims 2-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites the limitation "the outer surface that comes in contact with the top of the supporting surface" in lines 3 & 4.  There is insufficient antecedent basis for this limitation in the claim as, though an “outer surface of the hemming shaft disposed through the case” has been defined, no “outer surface [of the hemming roller] that comes in contact with the top of the supporting surface” has been defined. For the purposes of continued prosecution of the claimed subject matter it is assumed that this limitation should read as “a contact portion formed at a portion of an outer surface of the hemming roller that comes in contact with the top of the supporting surface”.

Claims 2-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites the limitation "the opposite side of the contact portion" in line 7.  There is insufficient antecedent basis for this limitation in the claim as, though a “contact portion” is defined, no “opposite side of the contact portion” has been defined.

Claims 2-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the statement that “a portion of the outer surface that comes in contact with an end of the panel”. It is unclear to the examiner as to which outer surface this statement is referring. Is this outer surface intended to be the outer surface of the hemming shaft 

Claims 2-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the term “opposite side” as used in the limitation “a hemming portion formed at a portion of the outer surface [of the hemming roller] that comes in contact with an end of the panel on the opposite side of the contact portion to the contact portion”. It is unclear to the examiner how the hemming portion is on the opposite side of the contact portion (the portion contacting the supporting surface) of the hemming roller. Per the specification the hemming portion is situated on a portion of the hemming roller which is arranged opposite of the contact portion not on an opposite side of the contact portion. Thus, for the purposes of continued prosecution of the claimed subject matter it is assumed that the limitation should read “a hemming portion formed at a portion of the outer surface [of the hemming roller] that comes in contact with an end of the panel situated opposite of the contact portion”.

Claims 12 & 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the limitation “a hemming shaft, is coupled to the hemming shaft to drive a tool”. It is unclear to the examiner if this limitation is intended to have the tool driving the hemming shaft or the hemming shaft driving the tool. For the purposes of continued 

Claims 12 & 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the statement that “the rotary shaft can rotate upward or downward with respect to the first end [of the rotary shaft]”. It is unclear to the examiner what is intended by the rotary shaft is rotated upward or downward. Is this statement intending to claim that the rotary shaft rotates clockwise or counter-clockwise with respect to its end? For the purposes of continued prosecution of the claimed subject matter the examiner is assuming that upward and downward are intended to mean clockwise and counter-clockwise.

Claims 12 & 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the phrase “a first end of the rotary shaft” in claim 12. It is unclear as to where this first end of the rotary shaft is located in relation to the first and second sides of the rotary shaft. Per the specification the first side of the rotary shaft which is coupled to the first side of the hemming shaft is situated within the case (Fig. 1, Element 30). Thus, for the purposes of continued prosecution of the claimed subject matter the phrase will be interpreted as “the first side [[a first end]] of the rotary shaft”.

Claims 12 & 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the phrase “the first end” used in claim 12. It is unclear to the examiner whether this first end is the first end of the rotary shaft or a previously undefined other first end. For the purposes of continued prosecution of the claimed subject matter the examiner is assuming that the claim should read as “the first end of the rotary shaft”.

Claims 12 & 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 recites the limitation "the outer surface that comes in contact with the top of the supporting surface" in lines 18 & 19.  There is insufficient antecedent basis for this limitation in the claim as, though an “outer surface of the hemming shaft disposed through the case” has been defined, no “outer surface [of the hemming roller] that comes in contact with the top of the supporting surface” has been defined. For the purposes of continued prosecution of the claimed subject matter it is assumed that this limitation should read as “a contact portion formed at a portion of an outer surface of the hemming roller that comes in contact with the top of the supporting surface”.

Claims 12 & 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 recites the limitation "the opposite side of the contact portion" in line 22.  

Claims 12 & 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the statement that “a portion of the outer surface that comes in contact with an end of the panel”. It is unclear to the examiner as to which outer surface this statement is referring. Is this outer surface intended to be the outer surface of the hemming shaft or the outer surface of the hemming roller? For the purposes of continued prosecution of the claimed subject matter it is assumed that the outer surface is the outer surface of the hemming roller.

Claims 12 & 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the term “opposite side” as used in the limitation “a hemming portion formed at a portion of the outer surface [of the hemming roller] that comes in contact with an end of the panel on the opposite side of the contact portion to the contact portion”. It is unclear to the examiner how the hemming portion is on the opposite side of the contact portion (the portion contacting the supporting surface) of the hemming roller. Per the specification the hemming portion is situated on a portion of the hemming roller which is arranged opposite of the contact portion not on an opposite side of the contact portion. Thus, for the purposes of continued prosecution of the claimed subject matter it is assumed that the limitation should read “a hemming portion formed at a portion of 

Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The subject matter in question is the statement of “a rotary shaft”, “a supporting surface”, and “a bottom of the fixing die” recited in claim 13. It is unclear to the examiner as to whether this rotary shaft, supporting surface, or bottom of the fixing die are intended to be different from the claim 12 recited “a rotary shaft”, “a supporting surface”, and “a bottom of the fixing die” or independent “a rotary shaft”, “a supporting surface”, and “a bottom of the fixing die”. For the purposes of continued prosecution of the claimed subject matter it is assumed that these elements should be read as “the rotary shaft”, “the supporting surface”, and “the bottom of the fixing die”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5-8, 10, & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (US 8272243, hereafter Hasegawa) in view of Muxlow et al. (US 7134306, hereafter Muxlow).

	Regarding Claim 1, Hasegawa teaches a panel hemming device comprising:
A fixing die (Fig. 45, Element 5018) on which a panel (Fig. 45, Element 5016) is placed and that has a supporting surface (Fig. 45, Element 5063a) stepped upward to be parallel with an end (Fig. 45, Element 5017) of the panel
A hemming shaft (Fig. 45, Element 5030a) having a first side coupled to a tool (Fig. 29, Element 3022) and having a second side to which a hemming roller (Fig. 45, Element, 
A rotary shaft (Fig. 45, Element 5032a) disposed in parallel with the hemming shaft (Fig. 45, Element 5030a)
The rotary shaft having a second side (Fig. 45, Element 5032) coming in contact with a bottom (Fig. 45, Element 5052) of the fixing die (Fig. 45, Element 5018) when fixed to the fixing die (Fig. 45, Element 5018)
A case (Fig. 27, Element 3021) supporting an outer surface of the hemming shaft (Fig. 45, Element 5030a) disposed through the case and coupled to the first side of the rotary shaft (Fig. 45, Element 5032a) such that the rotary shaft can rotate clockwise or counter-clockwise with respect to the first side of the rotary shaft.
	Hasegawa does not teach a first side of the rotary shaft coupled to the first side of the hemming shaft to receive torque. However, Muxlow, in the same field of hemming devices, teaches a rotary shaft (Fig. 3, Element 34) and hemming shaft (Fig. 3, Element 32) coupled to one another such that the rotary shaft is coupled to the hemming shaft so that it receives torque (shafts coupled by gears (Fig. 3, Elements 62 & 66) indirectly engaged together). It would have been obvious to one skilled in the art prior to the effective filing date to have coupled the rotary shaft of Hasegawa to the hemming shaft as this configuration would allow the rotary shaft and hemming shaft to rotate at the same speed when hemming the panel.

	Regarding Claim 2, the modified Hasegawa teaches:
The hemming roller (Fig. 45, Element 5030) has a contact portion (Fig. 45, Element 5040) formed at a portion of the outer surface (Fig. 45, Element 5040) of the hemming roller (Fig. 45, Element 5030) that comes in contact with the top of the supporting 

	Regarding Claim 5, the modified Hasegawa teaches:
A rotary roller (Fig. 45, Element 5032) that generates friction force for hemming between the rotary shaft (Fig. 45, Element 5032a) and the fixing die (Fig. 45, Element 5018) in contact with the bottom of the fixing die when fixed is formed at the second side of the rotary shaft (Fig. 45, Element 5032a).

	Regarding Claim 6, the modified Hasegawa teaches:
A guide groove (Fig. 45, Element 5052) extending in parallel with the end of the panel (Fig. 45, Element 5017) is formed on the bottom of the fixing die (Fig. 45, Element 5018)
Wherein a guide protrusion (Fig. 45, Element 5032) circumferentially extending is formed on the outer surface of the rotary roller (Fig. 45, Element 5032), so when fixed, the guide protrusion is inserted in the guide groove (Fig. 45, Element 5052), thereby guiding the hemming roller (Fig. 45, Element 5030).

	Regarding Claim 7, though the modified Hasegawa teaches the first side of the hemming shaft being engaged with the first side of the rotary shaft it does not teach that a first gear having outer teeth on an outer surface is formed at the first side of the hemming shaft, wherein a second gear having outer teeth on an outer surface to be engaged with the first gear is formed at the first side of the rotary shaft, so the hemming shaft and the rotary shaft are engaged with each other. However, Muxlow teaches a 

	Regarding Claim 8, the modified Hasegawa teaches:
A coupler (Fig. 27, Element 3021) in which a first through-hole (Annotated Fig. 1, Element A1) is formed at an upper portion such that the hemming shaft (Fig. 27, Element 3030a) is disposed through the first through-hole and a second through-hole (Annotated Fig. 1, Element A2) is formed at a lower portion such that the rotary shaft (Fig. 27, Element 3032a) is disposed through the second through-hole (Annotated Fig. 1, Element A2), wherein the first through-hole or the second through-hole vertically extends such that the hemming shaft or the rotary shaft vertically slides
A pressing member (Fig. 30, Elements 3106, 3126b, & 3127b) combined with the coupler to press the hemming shaft and the rotary shaft toward each other.

    PNG
    media_image1.png
    462
    661
    media_image1.png
    Greyscale

Annotated Fig. 1 (per Hasegawa, Fig. 27)


	Regarding Claim 10, the modified Hasegawa teaches:
The pressing member (Fig. 30, Elements 3126b & 3127b) is an elastic member that presses the hemming shaft and the rotary shaft toward each other in the first through-hole or the second through-hole.

	Regarding Claim 11, though the modified Hasegawa teaches a tool coupled to the first side of the hemming shaft which applied torque it does not teach that this tool is an impactor. However, it would have been obvious that any tool which transmit torque to a shaft can be an impactor. Thus, it would have been obvious to one skilled in the art prior to the effective filing date for the torque transmitting tool of the modified Hasegawa to be an impactor.

	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Muxlow, as applied to claims 1 & 2, and further in view of Toeniskoetter (US 20090235505, hereafter Toeniskoetter).

	Regarding Claim 4, the modified Hasegawa teaches:
The hemming roller (Fig. 45, Element 5038)is:
An acute roller (Fig. 45, Element 5038) of which the hemming portion decreases in diameter as it goes away from the hemming shaft
A plane roller (Fig. 49, Element 5040) of which the hemming portion has the same diameter as the contact portion
	The modified Hasegawa does not teach a hemming roller which is a stepped roller. However, Toeniskoetter, in the same field of hemming devices, teaches a hemming device which uses both acute rollers (Fig. 14, Element 547) and stepped rollers (Fig. 15, Element 562) to achieve a desired hemming shape during hemming. It would have been obvious to one skilled in the art prior to the effective filing date to have configured the rollers of Hasegawa to use a stepped roller along with, or instead of, the acute and plane rollers in order to achieve a desired hemming shape.

	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Muxlow, as applied to claims 1 & 2, and further in view of Choi et al. (US 20110131778 A1, hereafter Choi).

	Regarding Claim 9, though the modified Hasegawa teaches a pressing member combined with a coupler to press the hemming shaft and the rotary shaft toward each other it does not teach that the pressing member is a pressing bolt that is combined with the coupler and presses the hemming shaft and the rotary shaft toward each other. However, Choi, in the same field of hemming devices, teaches a hemming roller (Fig. 6, Element R1) shaft and rotary roller (Fig. 6, Element R2) shaft being pressed together by a pressing bolt (Fig. 6, Element 61) which presses the hemming shaft and rotary shaft .

	Claims 12 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Muxlow, as applied to claims 1 & 2, and further in view of Toeniskoetter.

	Regarding Claim 12, Hasegawa teaches a panel hemming device method comprising:
A fixing die (Fig. 45, Element 5018) on which a panel (Fig. 45, Element 5016) is placed and that has a supporting surface (Fig. 45, Element 5063a) stepped upward to be parallel with an end (Fig. 45, Element 5017) of the panel
A hemming shaft (Fig. 45, Element 5030a) having a first side coupled to a tool (Fig. 29, Element 3022) and having a second side to which a hemming roller (Fig. 45, Element, 5030) which comes in contact with a top of the supporting surface (Fig. 45, Element 5063a) when fixed to the fixing die (Fig. 45, Element 5018), is coupled
A rotary shaft (Fig. 45, Element 5032a) disposed in parallel with the hemming shaft (Fig. 45, Element 5030a)
The rotary shaft having a second side (Fig. 45, Element 5032) coming in contact with a bottom (Fig. 45, Element 5052) of the fixing die (Fig. 45, Element 5018) when fixed to the fixing die (Fig. 45, Element 5018)
A case (Fig. 27, Element 3021) supporting an outer surface of the hemming shaft (Fig. 45, Element 5030a) disposed through the case and coupled to the first side of the rotary 
The hemming roller (Fig. 45, Element 5030) has a contact portion (Fig. 45, Element 5040) formed at a portion of the outer surface (Fig. 45, Element 5040) of the hemming roller (Fig. 45, Element 5030) that comes in contact with the top of the supporting surface (Fig. 45, Element 5063a) when fixed to the fixing die (Fig. 45, Element 5018) and a hemming portion (Fig. 45, Element 5038) formed at a portion of the outer surface of the hemming roller (Fig. 45, Element 5030) that comes in contact with an end of the panel (Fig. 45, Element 5017) opposite of the contact portion.
The method comprising:
A pre-hemming step (Fig. 45) in which the hemming roller, which is an acute roller (Fig. 45, Element 5038) of which a hemming portion decreases in diameter as it goes away from a hemming shaft, is coupled to the hemming shaft to drive a tool
A flat hemming step (Fig. 49) in which the hemming roller, which is a plane roller (Fig. 49, Element 5040) of which the hemming portion has the same diameter as a contact portion, is coupled to the hemming shaft to drive the tool.
	Hasegawa does not teach a first side of the rotary shaft coupled to the first side of the hemming shaft to receive torque. However, Muxlow, in the same field of hemming devices, teaches a rotary shaft (Fig. 3, Element 34) and hemming shaft (Fig. 3, Element 32) coupled to one another such that the rotary shaft is coupled to the hemming shaft so that it receives torque (shafts coupled by gears (Fig. 3, Elements 62 & 66) indirectly engaged together). It would have been obvious to one skilled in the art prior to the effective filing date to have coupled the rotary shaft of Hasegawa to the hemming shaft as 
	The modified Hasegawa does not teach the use of a stepped roller in a curl hemming step. However, Toeniskoetter teaches a hemming device which uses both acute rollers (Fig. 14, Element 547) and stepped rollers (Fig. 15, Element 562) to achieve a desired hemming shape during hemming. It would have been obvious to one skilled in the art prior to the effective filing date to have configured the rollers of Hasegawa to use a stepped roller along with, or instead of, the acute and plane rollers in order to achieve a desired hemming shape.

	Regarding Claim 13, the modified Hasegawa teaches:
Wherein in the prehemming step, the flat hemming step, and the curl hemming step, the hemming shaft or the rotary shaft is pressed (by a pressing member (Fig. 29, Elements 3106, 3126b, & 3127b)) such that the contact portion (Fig. 45, Element 5040) and a rotary roller (Fig. 45, Element 5032) are pressed toward each other with the contact portion (Fig. 45, Element 5040) of the hemming shaft (Fig. 45, Element 5030a) in contact with a top of the supporting surface (Fig. 45, Element 5063a) and the rotary roller at a second side of the rotary roller in contact with the bottom of the fixing die.

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding Claim 3, it is the opinion of the Examiner that the prior art of record neither anticipates nor  a guide groove extending in parallel with the end of the panel which is formed on the supporting surface of the fixing die, and wherein a guide protrusion circumferentially extending is formed on the contact portion of the hemming roller, so when fixed, the guide protrusion is inserted in the guide groove, thereby guiding the hemming roller. Searching by the examiner yielded the following prior art.
The best prior art, Hasegawa, teaches a panel hemming device comprising:
A fixing die (Fig. 45, Element 5018) on which a panel (Fig. 45, Element 5016) is placed and that has a supporting surface (Fig. 45, Element 5063a) stepped upward to be parallel with an end (Fig. 45, Element 5017) of the panel
A hemming shaft (Fig. 45, Element 5030a) having a first side coupled to a tool (Fig. 29, Element 3022) and having a second side to which a hemming roller (Fig. 45, Element, 5030) which comes in contact with a top of the supporting surface (Fig. 45, Element 5063a) when fixed to the fixing die (Fig. 45, Element 5018), is coupled
A rotary shaft (Fig. 45, Element 5032a) disposed in parallel with the hemming shaft (Fig. 45, Element 5030a)
The rotary shaft having a second side (Fig. 45, Element 5032) coming in contact with a bottom (Fig. 45, Element 5052) of the fixing die (Fig. 45, Element 5018) when fixed to the fixing die (Fig. 45, Element 5018)
A case (Fig. 27, Element 3021) supporting an outer surface of the hemming shaft (Fig. 45, Element 5030a) disposed through the case and coupled to the first side of the rotary shaft (Fig. 45, Element 5032a) such that the rotary shaft can rotate clockwise or counter-clockwise with respect to the first side of the rotary shaft
The hemming roller (Fig. 45, Element 5030) has a contact portion (Fig. 45, Element 5040) formed at a portion of the outer surface (Fig. 45, Element 5040) of the hemming 
	Hasegawa does not teach a first side of the rotary shaft coupled to the first side of the hemming shaft to receive torque. However, Muxlow, in the same field of hemming devices, teaches a rotary shaft (Fig. 3, Element 34) and hemming shaft (Fig. 3, Element 32) coupled to one another such that the rotary shaft is coupled to the hemming shaft so that it receives torque (shafts coupled by gears (Fig. 3, Elements 62 & 66) indirectly engaged together). It would have been obvious to one skilled in the art prior to the effective filing date to have coupled the rotary shaft of Hasegawa to the hemming shaft as this configuration would allow the rotary shaft and hemming shaft to rotate at the same speed when hemming the panel.
	Though Hasegawa, as modified, teaches a guide protrusion circumferentially extending from the guide roller which is inserted into a guide groove on the bottom of the fixing die it does not teach a guide groove on the supporting surface of the fixing die or the guide protrusion circumferentially extending from the hemming roller contact portion. A further prior art, Sawa (US 5224253), teaches a guide protrusion circumferentially extending from a hemming roller which is contacting a supporting surface of a fixing die in order to guide the hemming roller as the hemming occurs. However, Sawa does not teach that this guide protrusion is extending from a contacting portion of the hemming roller or that there is a guide groove within the supporting surface which receives the guide protrusion. As such, Hasegawa alone, or in combination with any other prior art, does not anticipate, or render obvious, the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US 20130276500) which teaches a hemming roller having a guide protrusion. (US 20100313621) which teaches a hemming device which uses an opposing guide roller to hem a panel. (US 10799932) which teaches using different types of rollers for different steps in the hemming process. (EP 1447155 A1) which teaches using different types of rollers for different steps in the hemming process.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN SCHOMMER whose telephone number is (571)270-7988.  The examiner can normally be reached on Monday - Thursday and Alternate Fridays 07:30-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DYLAN SCHOMMER/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725